Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Response to Amendment
This action is in response to the RCE file on 12/13/2021. The claims 1-2, 7-8, 10, 13-14 and 16 have been amended. Claims 5, 11 and 17 were previously cancelled. The amendment has been entered. 

Response to Arguments
The rejections of the Final office action mailed 09/02/2021, have been overcome by the applicant’s arguments and the amendment. Examiner indicted that non-statutory double patenting was not resolved in the current response during interview on 1/7/2022 and applicant agreed to filed Terminal Disclaimer.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Dhanwada et al (NPL: Efficient PVT independent Abstraction of Large IP Blocks for Hierarchical power Analysis, 23 Dec 2013) teaches a power model abstraction flow which enables efficient hierarchical chip level power analysis; 
Dean et al (US 6434704 B1) teaches a method to determine a correlation level between a plurality of clock gating signals and their corresponding gates which gate a source clock; 
Huda el t (NPL: Clock gating architectures for FPGA power reduction, 2009) teaches a clock gating architectures, switching characteristic and placement method; 
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 7 and 13:
“identifying the plurality of clock gating domains as having the same net mark, such that respective net marks in the respective switching characteristics of the plurality of clock gating domains are set to an identical value”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  

Conclusion
Claims 1-4, 6-10, 12-16 and 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148